EXHIBIT 10.1

ILLUMINA, INC.

AMENDED AND RESTATED 2005 STOCK AND INCENTIVE PLAN

1. Purposes of the Plan. The purposes of this 2005 Stock and Incentive Plan are
to attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Service Providers, and to
promote the success of the Company’s business. Options granted under the Plan
may be Incentive Stock Options or Nonstatutory Stock Options, as determined by
the Administrator at the time of grant. Stock Awards (including Stock Grants,
Stock Units and Stock Appreciation Rights) and Cash Awards may also be granted
under the Plan.

2. Definitions. As used herein, the following definitions shall apply:



  (a)   “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 hereof.



  (b)   “Applicable Laws” means the requirements relating to the administration
of stock option and restricted stock plans, the grant of options and the
issuance of             shares under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any Nasdaq National Market, stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any other country or jurisdiction where Options or Awards are
granted under the Plan, as such laws, rules, regulations and requirements shall
be in place from time to time.



  (c)   “Award” means an Option, a Stock Award or a Cash Award granted in
accordance with the terms of the Plan.



  (d)   “Award Agreement” means a Stock Award Agreement, Cash Award Agreement
and/or Option Agreement, which may be in written or electronic format, in such
form and with such terms and conditions as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan.



  (e)   “Board” means the Board of Directors of the Company.



  (f)   “Cash Award” means a bonus opportunity awarded under Section 15 pursuant
to which a Participant may become entitled to receive an amount based on the
satisfaction of such performance criteria as are specified in the agreement or
other documents evidencing the Award (the “Cash Award Agreement”).



  (g)   “Code” means the Internal Revenue Code of 1986, as amended.



  (h)   “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 hereof.



  (i)   “Common Stock” means the common stock of the Company.



  (j)   “Company” means Illumina, Inc., a Delaware corporation.



  (k)   “Consultant” means any natural person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.



  (l)   “Corporate Transaction” means any of the following, unless the
Administrator provides otherwise:



  (i)   any merger or consolidation in which the Company shall not be the
surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),



  (ii)   the sale of all or substantially all of the Company’s assets to any
other person or entity (other than a wholly-owned subsidiary),



  (iii)   the acquisition of beneficial ownership of a controlling interest
(including, without limitation, power to vote) the outstanding shares of Common
Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act),



  (iv)   a contested election of Directors, as a result of which or in
connection with which the persons who were Directors before such election or
their nominees (the “Incumbent Directors”) cease to constitute a majority of the
Board; provided however that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
fifty percent (50%) of the Incumbent Directors, such new Director shall be
considered as an Incumbent Director, or



  (v)   any other event specified by the Board or a Committee, regardless of
whether at the time an Award is granted or thereafter.



  (m)   “Director” means a member of the Board.



  (n)   “Disability” means total and permanent disability as defined in
Section 21 (e)(3) of the Code.



  (o)   “Effective Date” means the date on which the Company’s stockholders
approve the Plan.



  (p)   “Employee” means any person, including Officers and Inside Directors,
employed by the Company or any Parent or Subsidiary of the Company. An Employee
shall not be deemed to cease Employee status by reason of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then three (3) months following the 91st day of
such leave any Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.



  (q)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.



  (r)   “Fair Market Value” means, as of any date, the value of a Share
determined as follows:



  (i)   If the Common Stock is listed on any established stock exchange or
traded on a national market system, including without limitation the Nasdaq
National Market or the Nasdaq SmallCap Market of The Nasdaq Stock Market, the
Fair Market Value of a Share shall be the closing selling price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;



  (ii)   If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
shall be the mean between the high bid and low asked prices for the Common Stock
on the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or



  (iii)   In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.



  (s)   “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder and as designated in the applicable Option
Agreement.



  (t)   “Inside Director” means a Director who is an Employee.



  (u)   “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option and/or as designated in the applicable Option
Agreement.



  (v)   “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Option grant. The Notice of Grant
is part of the Option Agreement.



  (w)   “Officer” means a person who is an executive officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.



  (x)   “Option” means a stock option granted pursuant to the Plan.



  (y)   “Option Agreement” means an agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.



  (z)   “Optioned Shares” means the Shares subject to an Option.



  (aa)   “Optionee” means the holder of an outstanding Option granted under the
Plan.



  (bb)   “Outside Director” means a Director who is not an Employee.



  (cc)   “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code or any successor provision.



  (dd)   “Participant” means any holder of one or more Options, Stock Awards or
Cash Awards, or the Shares issuable or issued upon exercise of such Awards,
under the Plan.



  (ee)   “Plan” means this 2005 Stock and Incentive Plan.



  (ff)   “Predecessor Plan” means the Illumina, Inc. 2000 Stock Plan, as
amended.



  (gg)   “Qualifying Performance Criteria” means any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
Parent, Subsidiary or business segment, either individually, alternatively or in
any combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow; (ii) earnings (including gross
margin, earnings before interest and taxes, earnings before taxes, and net
earnings); (iii) earnings per share; (iv) growth in earnings or earnings per
share; (v) stock price; (vi) return on equity or average stockholders’ equity;
(vii) total stockholder return; (viii) return on capital; (ix) return on assets
or net assets; (x) return on investment; (xi) revenue; (xii) income or net
income; (xiii) operating income or net operating income; (xiv) operating profit
or net operating profit; (xv) operating margin; (xvi) return on operating
revenue; (xvii) market share; (xviii) contract awards or backlog; (xix) overhead
or other expense reduction; (xx) growth in stockholder value relative to the
moving average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation (including individual
performance objectives that relate to achievement of the Company’s or any
business unit’s strategic plan); (xxiii) improvement in workforce diversity, and
(xxiv) any other similar criteria as may be determined by the Administrator. The
Committee may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (A) asset write-downs; (B) litigation or
claim judgments or settlements; (C) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(D) accruals for reorganization and restructuring programs; and (E) any gains or
losses classified as extraordinary or as discontinued operations in the
Company’s financial statements.



  (hh)   “Rule 16b-3” means Rule 16b-3 of the Exchange Act, as the same may be
amended from time to time, or any successor to Rule 16b-3, as in effect when
discretion is being exercised with respect to the Plan.



  (ii)   “Service Provider” means (i) an individual rendering services to the
Company or any Parent or Subsidiary of the Company in the capacity of an
Employee or Consultant or (ii) an individual serving as a Director.



  (jj)   “Share” means a share of the Common Stock, as adjusted in accordance
with Section 17 hereof.



  (kk)   “Stock Appreciation Right” means a right to receive cash and/or Shares
based on a change in the Fair Market Value of a specific number of Shares
granted under Section 14.



  (ll)   “Stock Award” means a Stock Grant, a Stock Unit or a Stock Appreciation
Right granted under Sections 13 or 14 below or other similar awards granted
under the Plan (including phantom stock rights).



  (mm)   “Stock Award Agreement” means a written agreement, the form(s) of which
shall be approved from time to time by the Administrator, between the Company
and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.



  (nn)   “Stock Grant” means the award of a certain number of Shares granted
under Section 13 below.



  (oo)   “Stock Unit” means a bookkeeping entry representing an amount
equivalent to the Fair Market Value of one Share, payable in cash, property or
Shares. Stock Units represent an unfunded and unsecured obligation of the
Company, except as otherwise explicitly provided for by the Administrator.



  (pp)   “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.



  (qq)   “Withholding Taxes” means the federal, state and local income and
employment withholding taxes, or any other taxes required to be withheld, to
which the holder of an Award may be subject in connection with the grant,
exercise, or vesting of an Award or the issuance or transfer of Shares issued or
issuable pursuant to an Award.

3. Stock Subject to the Plan.



  (a)   Subject to the provisions of Section 17 hereof, the maximum aggregate
number of Shares that may be issued and sold under the Plan is 11,542,358
Shares. This maximum number of Shares reserved and available for issuance under
the Stock Plan consists of Shares reserved for issuance under the Predecessor
Plan that as of May 2, 2005 were either (i) available for grant pursuant to
awards that may be made under the Predecessor Plan or (ii) subject to
outstanding options granted under the Predecessor Plan which Shares might be
returned to the Predecessor Plan but such Shares shall become available for
issuance hereunder only if and to the extent the options granted under the
Predecessor Plan to which they are subject terminate or expire or become
unexercisable for any reason without having been exercised in full.



  (b)   An annual increase in the number of Shares reserved for issuance
hereunder shall automatically occur on the first day of each fiscal year of the
Company, beginning with fiscal year 2006 and ending with fiscal year 2010, equal
to the lesser of (i) 1,200,000 Shares (subject to adjustment under Section 17),
(ii) 5% of the outstanding Shares as of the last day of the immediately
preceding fiscal year or (iii) a number of Shares determined by the Board. The
Shares may be authorized, but unissued, or reacquired Shares, including Shares
repurchased by the Company on the open market.



  (c)   If an outstanding Award expires or terminates for any reason prior to
exercise in full, or without the Shares subject thereto having been issued in
full, the unpurchased or unissued Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan pursuant to an Award shall not be returned to the Plan and shall not
become available for future distribution under the Plan, except that if unvested
Shares are repurchased by the Company at their original purchase price or
otherwise forfeited to the Company in connection with termination of a
Participant’s status as a Service Provider, such Shares shall become available
for future grant under the Plan. Should the exercise or purchase price of an
Award under the Plan be paid with Shares (including by withholding Shares from
the Award) or should Shares otherwise issuable under the Plan be withheld by the
Company in satisfaction of the Withholding Taxes incurred in connection with the
exercise, purchase or issuance of Shares under an Award, then the number of
Shares available for issuance under the Plan shall be reduced by the gross
number of Shares issued in connection with the Award, and not by the net number
of Shares issued to the holder of such Award.

4. Administration of the Plan.



  (a)   Procedure.



  (i)   Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.



  (ii)   Section 162(m). To the extent that the Administrator determines it to
be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.



  (iii)   Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.



  (iv)   Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board, (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws or (C) subject to the Applicable Laws,
one or more officers of the Company to whom the Board or Committee has delegated
the power to grant Awards to persons eligible to receive Awards under the Plan
provided such grantees may not be officers or Directors.



  (b)   Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:

(A) to determine the Fair Market Value of the Common Stock in accordance with
Section 2(r) of the Plan;

(B) to select the Service Providers to whom Awards may be granted hereunder;

(C) to determine the number of Shares or amount of cash to be covered by each
Award granted hereunder;

(D) to approve forms of Award Agreements for use under the Plan;

(E) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder, which terms and conditions include,
but are not limited to, the exercise price and/or purchase price (if
applicable), the time or times when Awards may be exercised (which may be based
on performance criteria), the vesting schedule, any vesting and/or
exercisability acceleration or waiver of forfeiture restrictions, the acceptable
forms of consideration, the term and any restriction or limitation regarding any
Award or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;

(F) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(G) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

(H) to modify or amend each Award (subject to Section 19) hereof), including the
discretionary authority to extend the post-termination exercisability or
purchase period of Awards longer than is originally provided for in the Award
Agreement;

(I) to allow Participants to satisfy Withholding Tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise or
settlement of an Award that number of Shares having a Fair Market Value equal to
the minimum amount required to be withheld. The Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of Withholding
Tax is to be determined. All elections by a Participant to have Shares withheld
for this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

(J) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(K) to make all other determinations deemed necessary or advisable for
administering the Plan.



  (c)   Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Options, Stock Awards, Cash Awards or
Shares issued under the Plan.

5. Eligibility. Nonstatutory Stock Options and Stock Awards may be granted to
Service Providers. Incentive Stock Options and Cash Awards may be granted only
to Employees.

6. Limitations.



  (a)   Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
designation as an Incentive Stock Option, no installment under such an Option
shall qualify for favorable tax treatment as an Incentive Stock Option if (and
to the extent) the aggregate Fair Market Value of the Shares (determined at the
date of grant) for which such installment first becomes exercisable hereunder
would, when added to the aggregate value (determined as of the respective date
or dates of grant) of the Shares or other securities for which such Option or
any other Incentive Stock Options granted to Optionee prior to the date of grant
(whether under the Plan or any other plan of the Company or any Parent or
Subsidiary of the Company) first become exercisable during the same calendar
year, exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should
such One Hundred Thousand Dollar ($100,000) limitation be exceeded in any
calendar year, the Option shall nevertheless become exercisable for the excess
Optioned Shares in such calendar year as a Nonstatutory Stock Option. For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted.



  (b)   Neither the Plan nor any Award shall confer upon a Participant any right
with respect to continuing the Participant’s relationship as a Service Provider
with the Company, nor shall they interfere in any way with the Participant’s
right or the Company’s right to terminate such relationship at any time, with or
without cause.



  (c)   The following limitations shall apply to grants of Options and Stock
Awards:



  (i)   No Service Provider shall be granted, in any fiscal year of the Company,
Awards covering more than 500,000 Shares, subject to adjustment as provided in
Section 17 below.



  (ii)   However, in connection with his or her commencement of Service Provider
status, an individual may be granted Awards covering up to an additional
1,000,000 Shares during the fiscal year in which such commencement occurs, which
shall not count against the limit set forth in subsection (i) above and subject
to adjustment as provided in Section 17 below.

7. Term of Plan. The Plan shall become effective on the Effective Date. Unless
the Plan is terminated earlier pursuant to Section 19 hereof, the Plan shall
terminate upon the earliest to occur of (a) June 28, 2015, (b) the date on which
all Shares available for issuance under the Plan shall have been issued as fully
vested Shares or (c) the termination of all outstanding Awards in connection
with a dissolution or liquidation pursuant to Section 17(b) hereof or a
Corporate Transaction pursuant to Section 17(c) hereof. Should the Plan
terminate on June 28, 2015, then all Awards outstanding at that time shall
continue to have force and effect in accordance with the provisions of the
applicable Award Agreement.

8. Term of Option. The term of each Option shall be stated in the Option
Agreement; provided, however that the term shall be no more than ten (10) years
from the date of grant or such shorter term as may be provided in the Option
Agreement. Moreover, in the case of an Incentive Stock Option granted to an
Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.

9. Option Exercise Price and Consideration.



  (a)   Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:



  (i)   In the case of an Incentive Stock Option

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.



  (ii)   In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.



  (b)   Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions (including any vesting conditions) that must be
satisfied before the Option may be exercised.



  (c)   Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
Such consideration may consist entirely of:



  (i)   cash;



  (ii)   check;



  (iii)   other Shares which, in the case of Shares acquired directly or
indirectly from the Company, (A) have been owned by the Optionee for more than
six (6) months on the date of surrender (if it is required to eliminate or
reduce accounting charges incurred by the Company in connection with the Option,
or such other period (if any) required to so eliminate or reduce such charges),
and (B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;



  (iv)   consideration received through a special sale and remittance procedure
pursuant to which the Optionee shall concurrently provide irrevocable
instructions to (A) a Company-designated brokerage firm to effect the immediate
sale of the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased Shares plus all Withholding Taxes
required to be withheld by the Company by reason of such exercise and (B) the
Company to deliver the certificates for the purchased Shares directly to such
brokerage firm in order to complete the sale;



  (v)   a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;



  (vi)   any combination of the foregoing methods of payment; or



  (vii)   such other consideration and method of payment for the issuance of
Optioned Shares as determined by the Administrator and to the extent permitted
by Applicable Laws.



  (d)   No Option Repricings. Other than in connection with a change in the
Company’s capitalization (as described in Section 17(a) of the Plan), the
exercise price of an Option may not be reduced without stockholder approval.

10. Exercise of Option.



  (a)   Procedure for Exercise; Rights as a Stockholder.



  (i)   Any Option granted hereunder shall be exercisable according to the terms
of the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement. Unless the Administrator
provides otherwise, vesting of Options granted hereunder shall be suspended
during any unpaid leave of absence. An Option may not be exercised for a
fraction of a Share.



  (ii)   An Option shall be deemed exercised when the Company receives:
(A) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (B) full payment
for the Optioned Shares with respect to which the Option is exercised and
(C) satisfaction of any Withholding Taxes. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Plan and shall be set forth in the Option Agreement. Shares
issued upon exercise of an Option shall be issued in the name of the Optionee
or, if requested by the Optionee, in the name of the Optionee and his or her
spouse. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Shares, notwithstanding the exercise of the
Option. The Company shall issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 17 hereof.



  (iii)   Exercising an Option in any manner shall decrease the number of
Optioned Shares thereafter available, both for purposes of the Plan and for sale
under the Option, by the number of Shares as to which the Option is exercised.



  (b)   Termination of Relationship as a Service Provider. If an Optionee ceases
to be a Service Provider, other than upon the Optionee’s death or Disability,
such Optionee may exercise his or her Option for a period of three (3) months
measured from the date of termination, or such longer period of time as
specified in the Option Agreement, to the extent that the Option is vested on
the date of termination (but in no event later than the expiration of the term
of the Option as set forth in the Option Agreement). If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Option shall immediately terminate as to all the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall revert
immediately to the Plan. To the extent the Optionee does not, within the
post-termination time period specified in the Option Agreement, exercise the
Option for the Optioned Shares in which Optionee is vested at the time of such
termination of Service Provider status, the Option shall terminate with respect
to those vested Optioned Shares at the end of such period, and those Optioned
Shares shall revert to the Plan.



  (c)   Disability of Optionee. If an Optionee ceases to be a Service Provider
as a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within twelve (12) months of termination, or such longer period of time
as specified in the Option Agreement, to the extent the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Option shall immediately terminate as to the Optioned Shares covered by the
unvested portion of the Option, and those Optioned Shares shall revert
immediately to the Plan. To the extent the Optionee does not, within the
post-termination time period specified in the Option Agreement, exercise the
Option for the Optioned Shares in which Optionee is vested at the time of such
termination of Service Provider status, the Option shall terminate with respect
to those vested Optioned Shares at the end of such period, and those Optioned
Shares shall revert to the Plan.



  (d)   Death of Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised within twelve (12) months following Optionee’s death, or
such longer period of time as specified in the Option Agreement, to the extent
that the Option is vested on the date of death (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement) by
the Optionee’s designated beneficiary, provided such beneficiary has been
designated prior to Optionee’s death in a form acceptable to the Administrator.
If no such beneficiary has been designated by the Optionee, then such Option may
be exercised by the personal representative of the Optionee’s estate or by the
person(s) to whom the Option is transferred pursuant to the Optionee’s will or
in accordance with the laws of descent and distribution. If, at the time of
death, the Optionee is not vested as to his or her entire Option, the Option
shall immediately terminate as to the Optioned Shares covered by the unvested
portion of the Option, and those Optioned Shares shall immediately revert to the
Plan. To the extent the Option is not, within the post-termination time period
specified in the Option Agreement, exercised for the Optioned Shares in which
Optionee is vested at the time of such termination of Service Provider status,
the Option shall terminate with respect to those vested Optioned Shares, and
those Optioned Shares shall revert to the Plan.

11. Formula Option Grants to Outside Directors. Outside Directors shall
automatically be granted Options in accordance with the following provisions:



  (a)   All Options granted pursuant to this Section shall be Nonstatutory Stock
Options and, except as otherwise provided in this Section 11, shall be subject
to the other terms and conditions of the Plan.



  (b)   Each individual who becomes an Outside Director after the Effective Date
shall be automatically granted an Option to purchase 20,000 Shares subject to
adjustment as set forth in Section 17(a) below (the “First Option”) on the date
such individual is elected as a Director, whether through election by the
stockholders of the Company or appointment by the Board to fill a vacancy;
provided, however, that an Inside Director who ceases to be an Inside Director
but who remains a Director shall not receive a First Option.



  (c)   On each annual stockholder meeting commencing with the Effective Date,
each Outside Director who continues to serve in such capacity immediately after
such annual stockholder meeting shall be automatically granted an Option to
purchase 8,000 Shares subject to adjustment as set forth in Section 17(a) below
(a “Subsequent Option”); provided that the Outside Director has served on the
Board for at least six calendar months prior to the date of such annual
stockholder meeting.



  (d)   The terms of a First Option or a Subsequent Option granted pursuant to
this Section shall be as follows:



  (i)   The term of the Option shall be ten (10) years measured from the date of
grant.



  (ii)   The Option shall be exercisable only during the time that the Outside
Director remains a Director and, with respect to Optioned Shares vested on the
last day of service as a Director for the six (6) month period following the
date of the Optionee’s cessation of service as a Director, provided, however,
that the Option cannot be exercised after the expiration of the term of the
Option. If, at the time of Optionee’s cessation of service as a Director, the
Optionee is not vested as to his or her entire Option, the Option shall
immediately terminate as to the Optioned Shares covered by the unvested portion
of the Option, and those Optioned Shares shall immediately revert to the Plan.
To the extent the Option is not, within the post-termination time period
specified in the Option Agreement, exercised for the Optioned Shares in which
the Optionee is vested at the time of his or her cessation of Director status,
the Option shall terminate with respect to those vested Optioned Shares, and
those Optioned Shares shall revert to the Plan.



  (iii)   The exercise price per Share shall be 100% of the Fair Market Value
per Share on the date of grant of the Option.



  (iv)   The First Option shall vest and become exercisable as to 33% of the
Optioned Shares on each of the first three anniversaries of its date of grant,
provided that the Optionee continues to serve as a Director on such dates.



  (v)   The Subsequent Option shall vest and become exercisable as to 100% of
the Optioned Shares on the earlier of (i) the one year anniversary of the date
of grant of the Option and (ii) the date immediately preceding the date of the
annual meeting of the Company’s stockholders for the year following the year of
grant of the Option, provided that the Optionee continues to serve as a Director
on such date.



  (vi)   If an Outside Director dies or ceases to serve as a Director as a
result of the Outside Director’s Disability while holding any outstanding Option
under this Section 11, then that Option may be exercised within six (6) months
following his or her death or termination, or such longer period of time as
specified in the Option Agreement, to the extent that the Option is vested on
the date of death or termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement) by the Outside
Director or the Outside Director’s designated beneficiary, provided such
beneficiary has been designated prior to his or her death in a form acceptable
to the Administrator. If no such beneficiary has been designated by the Outside
Director, then such Option may be exercised by the personal representative of
his or her estate or by the person(s) to whom the Option is transferred pursuant
to his or her will or in accordance with the laws of descent and distribution.
If, at the time of death or termination as a result of Disability, the Outside
Director is not vested as to his or her entire Option, the Option shall
immediately terminate as to the Optioned Shares covered by the unvested portion
of the Option, and those Optioned Shares shall immediately revert to the Plan.
To the extent the Option is not, within the post-termination time period
specified in the Option Agreement, exercised for the Optioned Shares in which
the Outside Director is vested at the time of death or termination as a result
of Disability, the Option shall terminate with respect to those vested Optioned
Shares, and those Optioned Shares shall revert to the Plan.



  (vii)   In the event of a Corporate Transaction, all Options granted pursuant
to this Section II shall be subject to the terms and conditions of
Section 17(c); provided that in the event that the successor corporation does
not assume or substitute for each First Option and Subsequent Option, the
Optionee shall fully vest in and have the right to exercise the Option as to all
of the Optioned Shares, including Shares as to which it would not otherwise be
vested or exercisable.



  (e)   The Board shall have sole and exclusive authority to establish,
maintain, amend, suspend, and terminate any program by which Outside Directors
are automatically granted Nonstatutory Stock Options pursuant to this
Section 11.

12. Limited Transferability of Options. An Option generally may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Optionee, only by the Optionee; provided however that
Nonstatutory Stock Options may be transferred by instrument to an inter vivos or
testamentary trust in which the Nonstatutory Stock Options are to be passed to
beneficiaries upon the death of the trustor (settlor) or by gift or pursuant to
domestic relations orders to “Immediate Family Members” (as defined below) of
the Optionee. “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships), a trust in which these persons
have more than fifty percent of the beneficial interest, a foundation in which
these persons (or the Optionee) control the management of assets, and any other
entity in which these persons (or the Optionee) own more than fifty percent of
the voting interests. The Optionee may designate one or more persons as the
beneficiary or beneficiaries of his or her outstanding Options, and those
Options shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon the Optionee’s death while holding
those Options. Such beneficiary or beneficiaries shall take the transferred
Options subject to all the terms and conditions of the applicable agreement
evidencing each such transferred Option, including (without limitation) the
limited time period during which the Option may be exercised following the
Optionee’s death.

13. Stock Grants and Stock Unit Awards. Each Stock Award Agreement reflecting
the issuance of a Stock Grant or Stock Unit shall be in such form and shall
contain such terms and conditions as the Administrator shall deem appropriate.
The terms and conditions of such agreements may change from time to time, and
the terms and conditions of separate agreements need not be identical, but each
such agreement shall include (through incorporation of provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:



  (a)   Consideration. A Stock Grant or Stock Unit may be awarded in
consideration for such property or services as is permitted under Applicable
Law, including for past services actually rendered to the Company or a
Subsidiary for its benefit.



  (b)   Vesting. Shares of Common Stock awarded under an agreement reflecting a
Stock Grant and a Stock Unit award may, but need not, be subject to a share
repurchase option, forfeiture restriction or other conditions in favor of the
Company in accordance with a vesting or lapse schedule to be determined by the
Administrator.



  (c)   Termination of Participant’s Relationship as a Service Provider. In the
event a Participant’s relationship as a Service Provider terminates, the Company
may reacquire any or all of the Shares held by the Participant which have not
vested or which are otherwise subject to forfeiture or other conditions as of
the date of termination under the terms of the agreement.



  (d)   Transferability. Except as determined by the Board, no rights to acquire
Shares under a Stock Grant or a Stock Unit shall be assignable or otherwise
transferable by the Participant except by will or by the laws of descent and
distribution.

14. Stock Appreciation Rights.



  (a)   General. Stock Appreciation Rights may be granted either alone, in
addition to, or in tandem with other Awards granted under the Plan. The
Administrator may grant Stock Appreciation Rights to eligible Participants
subject to terms and conditions not inconsistent with this Plan and determined
by the Administrator. The specific terms and conditions applicable to the
Participant shall be provided for in the Stock Award Agreement. Stock
Appreciation Rights shall be exercisable, in whole or in part, at such times as
the Administrator shall specify in the Stock Award Agreement.



  (b)   Exercise of Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, in whole or in part, the Participant shall be entitled to a
payment in an amount equal to the excess of the Fair Market Value on the date of
exercise of a fixed number of Shares covered by the exercised portion of the
Stock Appreciation Right, over the Fair Market Value on the grant date of the
Shares covered by the exercised portion of the Stock Appreciation Right (or such
other amount calculated with respect to Shares subject to the award as the
Administrator may determine). The amount due to the Participant upon the
exercise of a Stock Appreciation Right shall be paid in such form of
consideration as determined by the Administrator and may be in cash, Shares or a
combination thereof, over the period or periods specified in the Stock Award
Agreement. A Stock Award Agreement may place limits on the amount that may be
paid over any specified period or periods upon the exercise of a Stock
Appreciation Right, on an aggregate basis or as to any Participant. A Stock
Appreciation Right shall be considered exercised when the Company receives
written notice of exercise in accordance with the terms of the Stock Award
Agreement from the person entitled to exercise the Stock Appreciation Right.



  (c)   Transferability. Except as determined by the Board, no Stock
Appreciation Rights shall be assignable or otherwise transferable by the
Participant except by will or by the laws of descent and distribution.

15. Cash Awards. Each Cash Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
of not less than one (1) year.



  (a)   Cash Award. Each Cash Award shall contain provisions regarding (i) the
target and maximum amount payable to the Participant as a Cash Award, (ii) the
Qualifying Performance Criteria and level of achievement versus these criteria
which shall determine the amount of such payment, (iii) the period as to which
performance shall be measured for establishing the amount of any payment,
(iv) the timing of any payment earned by virtue of performance, (v) restrictions
on the alienation or transfer of the Cash Award prior to actual payment,
(vi) forfeiture provisions, and (vii) such further terms and conditions, in each
case not inconsistent with the Plan, as may be determined from time to time by
the Administrator. The maximum amount payable as a Cash Award may be a multiple
of the target amount payable, but the maximum amount payable pursuant to that
portion of a Cash Award granted under this Plan for any fiscal year to any
Participant shall not exceed U.S. $1,000,000.



  (b)   Performance Criteria. The Administrator shall establish the Qualifying
Performance Criteria and level of achievement versus these criteria which shall
determine the target and the minimum and maximum amount payable under a Cash
Award. The Administrator may specify the percentage of the target Cash Award
that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of a Cash Award that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code shall be a measure established by the
Administrator based on one or more Qualifying Performance Criteria selected by
the Administrator and specified in writing not later than 90 days after the
commencement of the period of service to which the performance goals relates,
provided that the outcome is substantially uncertain at that time (or in such
other manner that complies with Section 162(m)).



  (c)   Timing and Form of Payment. The Administrator shall determine the timing
of payment of any Cash Award. The Administrator may provide for or, subject to
such terms and conditions as the Administrator may specify and Applicable Laws,
may permit a Participant to elect for the payment of any Cash Award to be
deferred to a specified date or event. The Administrator may specify the form of
payment of Cash Awards, which may be cash or other property, or may provide for
a Participant to have the option for his or her Cash Award, or such portion
thereof as the Administrator may specify, to be paid in whole or in part in cash
or other property.



  (d)   Termination of Relationship as a Service Provider. The Administrator
shall have the discretion to determine the effect of a termination as a Service
Provider due to (i) Disability, (ii) death or (iii) otherwise shall have on any
Cash Award.

16. Section 162(m) Compliance. Any Stock Award (other than an Option or any
other Stock Award having a purchase price equal to 100% of the Fair Market Value
on the date such award is made) or Cash Award that is intended as “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
must vest or become exercisable or payable contingent on the achievement of one
or more Qualifying Performance Criteria. Notwithstanding anything to the
contrary herein, the Committee shall have the discretion to determine the time
and manner of compliance with Section 162 (m) of the Code as required under
applicable regulations and to conform the procedures related to the Award to the
requirements of Section 162(m) and may in its discretion reduce the number of
Shares granted or amount of cash or other property to which a Participant may
otherwise have been entitled with respect to an Award designed to qualify as
performance-based compensation under Section 162(m).

17. Adjustments Upon Changes in Capitalization, Dissolution or Corporate
Transaction.



  (a)   Changes in Capitalization. Subject to any required action by the
stockholders of the Company, (i) the number of Shares which have been authorized
for issuance under the Plan but as to which no Awards have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Award, (ii) the number of Shares that may be added annually to the Plan pursuant
to Section 3(b)(i) hereof, (iii) the number of Optioned Shares granted under
First Options and Subsequent Options under Section 11 hereof, (iv) the maximum
numbers of Shares that may be granted under Awards to any Service Provider
within any fiscal year as set forth in Section 6(c) and (v) the number of Shares
as well as the price per Share subject to each outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares.



  (b)   Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may (but need not) provide for a Participant
to have the right to exercise his or her Option or Stock Award until ten
(10) days prior to such transaction as to all of the Shares covered thereby,
including Shares as to which the Option or Stock Award would not otherwise be
exercisable. In addition, the Administrator may (but need not) provide that any
Company repurchase option applicable to any unvested Shares purchased upon
exercise of an Option or issued under a Stock Award shall lapse as to all such
Shares, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised, an Award will terminate immediately prior to the consummation of such
proposed action.



  (c)   Corporate Transaction.



  (i)   In the event of a Corporate Transaction, as determined by the Board or a
Committee, the Board or Committee may, in its discretion, (i) provide for the
assumption or substitution of, or adjustment to, each outstanding Award;
(ii) accelerate the vesting of Options and terminate any restrictions on Cash
Awards or Stock Awards; and/or (iii) provide for termination of Awards as a
result of the Corporate Transaction on such terms and conditions as it deems
appropriate, including providing for the cancellation of Awards for a cash
payment to the Participant. For the purposes of this paragraph, the Award shall
be considered assumed if, following the Corporate Transaction, the Award confers
the right to purchase or receive, for each Share or amount of cash covered by
the Award immediately prior to the Corporate Transaction, the consideration
(whether stock, cash, or other securities or property) received in the Corporate
Transaction by holders of Common Stock for each Share held on the effective date
of the Corporate Transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Corporate Transaction is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Award, for each Share covered by the Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Shares in the Corporate
Transaction.



  (ii)   Each Option or Stock Award which is assumed pursuant to this Section
17(c) shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply to the number and class of securities which would have
been issuable to the Participant in consummation of such Corporate Transaction
had the Option or Stock Award been exercised immediately prior to such Corporate
Transaction. Appropriate adjustments to reflect such Corporate Transaction shall
also be made to (A) the exercise or purchase price payable per share under each
outstanding Option or Stock Award, provided the aggregate exercise or purchase
price payable for such securities shall remain the same, (B) the maximum number
and/or class of securities available for issuance over the remaining term of the
Plan, (C) the maximum number and/or class of securities for which any one person
may be granted Options or Stock Awards under the Plan per year, (D) the maximum
number and/or class of securities by which the share reserve is to increase
automatically each year and (E) the number and/or class of securities subject to
the Options granted under Section 11.

18. Date of Grant. The date of grant of a First Option or Subsequent Option
shall be the date on which it was automatically granted pursuant to Section 11
hereof. The date of grant of any other Award shall be, for all purposes, the
date on which the Administrator grants such Award. Notice of the grant shall be
provided to each Participant within a reasonable time after the date of such
grant.

19. Amendment and Termination of the Plan. The Board may at any time amend,
alter, suspend or terminate the Plan. However, the Company shall obtain
stockholder approval of any Plan amendment to the extent necessary and desirable
to comply with Applicable Laws. In addition, no amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Participant
under any grant theretofore made, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
In addition, unless approved by the stockholders of the Company, no amendment
shall be made that would result in a repricing of Options by (x) reducing the
exercise price of outstanding Options or (y) canceling an outstanding Option
held by a Participant and re-granting to the Participant a new Option with a
lower exercise price, in either case other than in connection with a change in
the Company’s capitalization pursuant to Section 17(a) of the Plan.

20. Conditions Upon Issuance of Shares.



  (a)   Awards shall not be granted and Shares shall not be issued pursuant to
the exercise of an Award unless the grant of the Award, the exercise or
settlement of such Award and the issuance and delivery of such Shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.



  (b)   No Shares or other assets shall be issued or delivered under the Plan
unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the Shares, and all
applicable listing requirements of any stock exchange (or the Nasdaq National
Market, if applicable) on which Common Stock is then listed for trading.

21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction (including under
Section 20), which authority is deemed by the Company’s counsel to be necessary
to the lawful grant of Awards and issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to grant
such Awards or issue or sell such Shares as to which such requisite authority
shall not have been obtained.

22. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

23. Stockholder Approval. If required by Applicable Laws, continuance of the
Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months after the date the Plan is adopted or after any amendment
requiring stockholder approval is made. Such stockholder approval shall be
obtained in the manner and to the degree required under Applicable Laws.

